NO. 12-09-00233-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
RANDELL LAVELLE PRICE,
APPELLANT                                                  '    APPEAL FROM THE 241ST

V.                                                         '    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                                        '    SMITH COUNTY, TEXAS
APPELLEE
                                     MEMORANDUM OPINION
         Appellant pleaded guilty to aggravated robbery.              We have received the trial
court's certification showing that this is a plea bargain case and Appellant has no right to
appeal. See TEX. R. APP. P. 25.2(d). The certification further shows that Appellant has
waived the right to appeal. The certification is signed by Appellant and his counsel and
is supported by the record. Accordingly, the appeal is dismissed for want of jurisdiction.
All pending motions are overruled as moot.

                                                                     SAM GRIFFITH
                                                                        Justice


Opinion delivered March 3, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                          (DO NOT PUBLISH)